DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus and method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/23/22.
Applicant's election with traverse of elected Group I in the reply filed on 8/23/22 is acknowledged.  The traversal is on the ground(s) that the examination of Group III, or Claim 19 would not present an excessive search burden.  This is not found persuasive because Claim 19 includes method steps relating to the type of lasers and wavelengths used in the melting steps that are not present in the elected apparatus claim, thus requiring a separate search for the method claim 19, thereby placing a serious search burden on the Examiner. 
Group II is drawn to a laser welding device, which is a separate invention from the elected invention of a conduit connection and a method of welding.  The structure of the laser welding device is not recited in elected group 1 and would thus require a separate search, thereby placing a serious search burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Currey et al. 10,889,064.
In regard to claim 1, Currey et al. discloses (fig. 7) a water passing component, comprising: a hose 40; and a hose joint 20, wherein the hose joint and the hose are matched and connected to form a connecting and matching position; the connecting and matching position can be melted under laser beams to weld the hose and the hose joint into a whole; and the width of a gap of a weld matching surface corresponding to the connecting and matching position is less than 0.075 mm (there is no gap as the tube shrinks to come into contact with the inserted portion of the fitting, see col. 6, lines 50-60).
In regard to claim 2, wherein the hose joint is sleeved on the end part of the hose, wherein the head end of the hose and the tail end of the hose joint are abutted against each other and are welded into a whole through melting (the hose end abuts flange E); 
at least one of the hose and the hose joint is made of melting material which can be melted under the laser beams (see col. 6, lines 29-39).
In regard to claim 5, wherein the melting material is amorphous plastic or semi-crystalline plastic (see col. 3, lines 17-23).
In regard to claim 6, wherein the melting material is polyethene (see col. 3, lines 17-23).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Currey et al. in view of Appleton 3,408,092.
In regard to claim 3, Currey et al. discloses a connecting part 50 for securely connecting 
the hose to the hose joint, but does not disclose the use of threads on the hose joint.  Appleton teaches that providing a similar type of hose joint 20 with a connecting part 30 that includes threads 31, in order to better secure a hose 17 to the hose joint, is common and well known in the art.  Therefore it would have bene obvious to one of ordinary skill in the art to modify the connecting part of Currey et al. to include threads, as taught by Appleton, in order to better secure the hose on the hose joint.
In regard to claim 10, at least one of the hose and the hose joint is made of melting material which can be melted under the laser beams (see col. 6, lines 29-39).
Regarding the light source recited in claim 11, the claim is only positively drawn to 
the coupling and not the coupling in combination with the lasers that melt the material.  Therefore this is considered an product by process limitation that carries little patentable weight in an apparatus claim.  The coupling of Currey et al. contains melting material that is capable of being melted by the recited lasers and is therefore deemed to anticipate the apparatus claim.
In regard to claim 12, Currey et al. discloses a hose and hose joint to be melted, but does not disclose the exact thickness of the melting material.  However, it would have been obvious to one of ordinary skill in the art to make the melting material with a thickness of 3-6 mm because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
In regard to claims 13-14, Currey discloses that the material is made from PEX, but does not disclose the exact microcrystal diameter of the plastic.  However, it would have been obvious to one of ordinary skill in the art to make the microcrystal diameter be 1-30 um because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
In regard to claim 15, the screw thread 31 is a tapping screw thread arranged in the position of the head of the outer surface of the connecting part.
Regarding the light source recited in claim 16, the claim is only positively drawn to 
the coupling and not the coupling in combination with the lasers that melt the material.  Therefore this is considered an product by process limitation that carries little patentable weight in an apparatus claim.  The coupling of Currey et al. contains melting material that is capable of being melted by the recited lasers and is therefore deemed to anticipate the apparatus claim.
In regard to claim 17, the hose joint is a T-joint (see fig. 11).
Claim(s) 4, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Currey et al. 10,889,064.
In regard to claim 4, Currey et al. discloses a hose and hose joint to be melted, but does not disclose the exact thickness of the melting material.  However, it would have been obvious to one of ordinary skill in the art to make the melting material with a thickness of 3-6 mm because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding the light source recited in claims 4 and 9, the claim is only positively drawn to 
the coupling and not the coupling in combination with the lasers that melt the material.  Therefore this is considered an product by process limitation that carries little patentable weight in an apparatus claim.  The coupling of Currey et al. contains melting material that is capable of being melted by the recited lasers and is therefore deemed to anticipate the apparatus claim.
	In regard to claim 7, Currey discloses that the material is made from PEX, but does not disclose the exact microcrystal diameter of the plastic.  However, it would have been obvious to one of ordinary skill in the art to make the microcrystal diameter be 1-30 um because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Currey et al. in view of Mezzalira et al. 2017/0021561.
In regard to claim 8, Currey et al. discloses creating a hose joint from a durable material 
that includes a colorant (carbon black) but does not disclose making the hose joint with glass fiber.   Mezzalira et al. teaches that providing melting material in a similar joint with 30% glass fiber (see paragraph 122) is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to provide the hose joint of Currey et al. to include glass fiber, as taught by Mezzalira et al. in order to improve upon the durability of the hose joint.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brunet, Klein, Schultz, Chen, Peng, Zhou, Kullik, Shinohara, Choi and Jenicek disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679